Citation Nr: 1115688	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  10-14 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating greater than 10 percent for residuals of a hemorrhoidectomy, to include chronic urgency and leakage of bowel with occasional incontinence of bowel.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and R. R. S.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1945 to March 1947.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Louis, Missouri, which denied the above claim.

In March 2011, the Veteran and R. R. S., a friend, testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's residuals of a hemorrhoidectomy are manifested by extensive leakage and fairly frequent involuntary bowel movements.


CONCLUSION OF LAW

The criteria for a 60 percent disability rating for residuals of a hemorrhoidectomy have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10 4.114, Diagnostic Codes 7332, 7336 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claimant for an increased disability rating will be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claimant may limit their claim or appeal to the issue of entitlement to a particular disability rating that is less than the maximum allowed by law for a specific service-connected condition, but, where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available ratings for that condition).  Here, the Veteran and his representative explicitly stated during the March 2011 Board hearing that a 60 percent disability rating for residuals of a hemorrhoidectomy would satisfy his appeal.  Accordingly, the award below of a 60 percent disability rating constitutes a full grant of the benefit sought for the residuals of a hemorrhoidectomy.  As such, no discussion of VA's duty to notify or assist is necessary.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

The Veteran's residuals of a hemorrhoidectomy are currently rated as 10 percent disabling under Diagnostic Code 7336-7332.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the disability rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  Diagnostic Code 7336 pertains to external or internal hemorrhoids.  Diagnostic Code 7332 pertains to the impairment of sphincter control of the rectum and anus.  38 C.F.R. § 4.114, Diagnostic Codes 7332, 7336 (2010).  

Under Diagnostic Code 7336, hemorrhoids that are mild or moderate are rated as noncompensable.  A 10 percent disability rating is warranted when hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The maximum 20 percent disability rating is warranted when there is persistent bleeding and secondary anemia, or fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2010).

Under Diagnostic Code 7332, an impairment of sphincter control that is healed or slight, without leakage, is rated as noncompensable.  A 10 percent disability rating is warranted when there is constant slight, or occasional moderate leakage.  Impairments of sphincter control characterized by occasional involuntary bowel movements, necessitating wearing a pad, warrant a 30 percent disability rating.  When there is extensive leakage and fairly frequent involuntary bowel movements, a 60 percent disability rating is warranted.   When there is a complete lack of sphincter control the maximum 100 percent disability rating is warranted.  38 C.F.R. § 4.114, Diagnostic Code 7332 (2010).

A VA examination report dated in October 2009 shows that the Veteran reported intermittent symptoms with increased frequency.  He added that he still did not want to wear pads daily, but had to be close to a bathroom due to urgency and frequency of leakage.  A history of bleeding was indicated, but none of rectal prolapse, recurrent anal infections, or proctitis.  There was anal itching and burning, but no diarrhea, difficulty passing stool, pain, tenesmus, or swelling.  There was a history of moderate fecal leakage, but no pads were required.  There was a persistent loss of sphincter control with urgency and leakage at least four to six times per week, but not daily, if able to be close to bathroom.  Physical examination revealed an impaired sphincter manifested by loose tone.  There was no leakage evident.  Hemocult testing was negative for blood.  The Veteran added that he was not working because he had retired at age 62 due to eligibility by age or duration of work.  The diagnosis was impairment of sphincter control.  The examiner added that there were moderate to severe effects on the Veteran's usual daily activities.

In his April 2010 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran clarified that he did not wear pads out of pride, not because he did not need them.  He added that his social embarrassment had increased, and at times, while in public, he would need to purchase new clothing to wear because of his incontinence.

During his March 2011 Board hearing, the Veteran described that his incontinence had increased with time.  He indicated that he would have to use the bathroom more than once an hour.  His friend added that on the drive to the hearing (normally a five hour trip), they had to stop every half hour for the Veteran to use the bathroom.  He also indicated that he would play cards with the Veteran at least twice weekly, and that while playing, he would have to use the bathroom more than once per hour. The Veteran noted that his symptoms were not as prominent at night while sleeping.  He further described occasions when he would have to purchase clothing to wear following incidents of incontinence in public.  He also noted that he had to be hospitalized for nine days because of blood in his stool.

The Board has considered whether a higher disability rating for the residuals of a hemorrhoidectomy would be warranted under Diagnostic Code 7336.  However, as the competent evidence of record does not show that the Veteran has large or thrombotic, irreducible, hemorrhoids with excessive redundant tissue, evidencing frequent recurrences, a compensable disability rating would not be warranted.  

The Board has also considered the Veteran's residuals of a hemorrhoidectomy under Diagnostic Code 7332.  In this regard, the October 2009 VA examination report has shown that the Veteran has a persistent loss of sphincter control with urgency and leakage at least four to six times per week.  It would apparently be greater if he were not close to a bathroom.  Physical examination confirmed an impaired sphincter manifested by loose tone.  The examiner added that there were moderate to severe effects on the Veteran's usual daily activities.

Additionally, the Veteran and his friend testified that the loss of sphincter control resulted in his having to use the bathroom more than once per hour, often every half hour.  The Veteran and his friend are deemed competent to report on the severity of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As such, resolving all reasonable doubt in the Veteran's favor, the Board finds that the residuals of a hemorrhoidectomy more closely approximate the criteria for a 60 percent disability rating as they are manifested by impairment of sphincter control resulting in extensive leakage and fairly frequent involuntary bowel movements.

The Board also finds that the evidence of record does not support a disability rating higher than 60 percent under Diagnostic Code 7332.  In this regard, while there is extensive leakage and fairly frequent involuntary bowel movements, the medical evidence of record does not show, and the Veteran has not asserted, that the disability is manifested by a complete lack of sphincter control so as to warrant the next higher 100 percent disability rating.  The October 2009 VA examination report showed impairment of sphincter control, but not a lack of sphincter control.

Based upon the guidance of the Court in Hart, the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptoms have remained relatively constant throughout the course of the period on appeal, and as such, staged ratings are not warranted.  Accordingly, resolving all reasonable doubt in favor of the Veteran, an increased disability rating of 60 percent for the service-connected residuals of hemorrhoidectomy is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As the Veteran has indicated in his testimony before the undersigned Veterans Law Judge during his March 2011 hearing that a 60 percent disabling rating fully satisfies his appeal, the Board finds it unnecessary to consider whether he is entitled to a higher disability rating based upon extraschedular consideration and/or total disability rating based on individual unemployability.


ORDER

A 60 percent disability rating for residuals of a hemorrhoidectomy is granted, subject to the applicable criteria governing the payment of monetary benefits.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


